Citation Nr: 0803795	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-14 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1971.      

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.     

In a July 2006 decision, the Board denied the veteran's claim 
for service connection for a low back disability.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, a September 2007 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record 
reflects that the veteran has been diagnosed with 
degenerative joint disease of the fifth lumbosacral 
vertebrae, but it remains unclear whether the diagnosed low 
back disability is related to his period of active service.  

The veteran's service medical records show that in March 
1971, he sought treatment for right low back pain.  In an 
April 1971 service medical record, the veteran reported that 
he had suffered from back and leg pain for the previous two 
weeks.  Another April 1971 service medical record showed that 
the veteran received treatment for back and low back pain.  
The veteran has been currently diagnosed with degenerative 
joint disease of the fifth lumbosacral vertebrae.  There is 
no opinion in the veteran's file, however, as to whether his 
current low back disability is related to his treatment in 
service for pain in the low back.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his disability, it is necessary to have a 
medical opinion discussing the relationship between his 
disability and service based upon a thorough review of the 
record.  

Because a VA examiner has not opined as to whether or not the 
veteran's low back disability is related to his period of 
active service, the Board finds that an examination and 
opinion addressing the etiology of this disorder is necessary 
in order to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed low back disability and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current low back disability is 
etiologically related to any complaints 
or treatment for low back pain during 
service or related to any other 
incident of active service.  If 
necessary, the examiner should attempt 
to reconcile the opinion with the 
medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

